—Judgment of the Court of Claims of the State of New York (S. Michael Nadel, J.), entered on or about December 6, 2000, awarding compensation equal to the difference between the aggregate value of the subject residential apartments on August 1, 1985 and October 20, 1994, the date that Manocherian v Lenox Hill Hosp. (84 NY2d 385, cert denied 514 US 1109) decided that chapter 940 of the Laws of 1984 effected an unconstitutional taking, plus compensation equal to claimant’s loss in operating the subject apartments as rental units over this nine-year period, and, insofar as appealed from, awarding statutory interest on the resulting sum from August 1, 1985, unanimously affirmed, without costs.
We reject claimant’s argument that it is entitled to statutory interest on the 1985 market value of its apartments over the nine-year period of the taking. First, CPLR 5001 (a) limits interest to “a sum awarded,” and claimant does not challenge the sum awarded. Second, to award such interest would be to put claimant in a posture of having sold the apartments in 1985, whereas, in fact, it continued to collect rents over the nine-year period of the taking, albeit under compulsion. Claimant was properly compensated, with interest, for the loss it sustained in operating the apartments over the period of the taking, as well as for the loss it sustained attributable to the diminution in the market value of the apartments over that period. The interest claimant seeks would constitute a form of double recovery. Concur — Andrias, J. P., Wallach, Lerner, Saxe and Friedman, JJ.